Case 2:19-cv-01489-RSM Document 19

   

King Abdul Mumin E]
Of The Kingdom Of Morocco

Filed 10/15/19 Page 1of1

coomeceFILED ENTERED
comms LODGED RECEIVED

OCT 75 2018 SP

AT SEATTLE
CLERK US, DISTRICT Tr
RY WESTERN DISTRICT OF WASHINGTON
DEPUTY

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,

KING COUNTY, et al.,

Plaintiff(s),

Defendant(s).

 

 

CASE NO. 19-CV-01489 RSM

REQUEST FOR ENTRY OF DEFAULT

Comes now and hereby requests the Clerk to enter a default against the defendant, Sarah Hudson, on

the basis that the record in this case demonstrates that there has been a failure to plead or otherwise

defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

4 :
* 2 »

     
 
  

e fy ‘ ferr , é

i.é , fo i fj h og pd hig ys a

~N p ce Pa delh et a Sd Aoi he sy €
m t

gba oF ME jf era .
Attorney for Plaintiff

v

|
i
4

 

 
